DETAILED ACTION
1.	Claims 1-20 are pending in the instant application. 
2.			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibition of subtype 2 (SSTR2), does not reasonably provide enablement for treating a disease or condition in a mammal.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	1) The breadth of the claims.
	2) The nature of the invention,
	3) The state of the prior art,
	4) The level of one of ordinary skill,
	5) The level of predictability in the art,
	6) The amount of direction provided by the inventor,
	7) The existence of working examples,


The nature of the invention: The instant invention is drawn to method for treating a disease or condition in a mammal comprising administration of the compound or pharmaceutically acceptable salt thereof according to claim 1. 
The state of the prior art:	 As indicated by the prior art, there is not any association between inhibition of subtype 2 (SSTR2) and treating a disease or condition in a mammal. There is no guidance in the prior art that inhibition of subtype 2 (SSTR2) could be useful to treat a disease or condition in mammal. 
The predictability in the art: At present using inhibition of subtype 2 (SSTR2) to treat a disease or condition in a mammal is purely speculative.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. They have not shown a nexus to treat diseases but have provided only reports in vitro which, absent a correlation to treat of diseases, are not sufficient to enable the invention.
The level of the skill in the art: The level of skill in the art is high. 
Amount of guidance/working examples:  Applicant provides examples of the test compounds to inhibit of subtype 2 (SSTR2) on pages page 79-85. However, there is no guidance for using a therapeutically effective amount of a compound of Formula (I) to treat a disease or condition in a mammal.	
The breadth of the claims: The claims encompass a method for treating a disease or condition in a mammal.
The quantity of experimentation needed: Since the guidance and teaching provided by the specification is insufficient for treating diseases associated with therapeutically effective amount of a compound of formula (I) is efficacious, one of ordinary skill in the art, even with high level of skill, is unable to use the instant compounds as claimed without undue experimentation. 
Taking all of the above into consideration, it is not seen where the instant claims 19-20, for treating diseases associated with therapeutically effective amount of a compound of Formula (I) is efficacious, have been enabled by the instant specification. 
3.			  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 
1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 1-18 are rejected under 103(a) as being unpatentable over Han et al., WO 2018170284.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Han et al. discloses analogous compound, which from the STN search is as follow:
	
    PNG
    media_image1.png
    324
    864
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    363
    854
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    89
    815
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    250
    515
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    327
    842
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    332
    778
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    321
    822
    media_image7.png
    Greyscale
. 
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one H of the prior art compound with a methyl. 
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar, can be reached on 571-272-0913. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/     
01/14/2021